The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a Final Office Action on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “lock member” in Claims 10 and 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 6, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Naka et al. US 2015/0366424 (hereafter Naka et al.).

 Regarding Claim 1, Naka et al. teaches:
1. A blower (backpack blower apparatus 10), comprising: 
a main body (blower unit 20) comprising a housing (volute casing 21) and a fan (air blowing fan (not shown)) disposed in the housing, the housing further defining an air discharge opening (blow-out duct 21a); 
an extension tube (blow-off tube 23) connected to the air discharge opening (Figure 1), the extension tube extending between a first end (end closest to volute casing 21) connected to the air discharge opening and a second end (end closest to nozzle pipe 30); 
a variable nozzle (inner tubular member 31), the variable nozzle comprising a plurality of adjustable air control surfaces (apertures 32 and adjacent surfaces, Figure 2a); and 
a nozzle adjustment tube (outer tubular member 34) connected to the second end of the extension tube (Figure 2a) and at least partially surrounding the variable nozzle (Figure 2a), 
wherein rotation of the nozzle adjustment tube about a longitudinal axis (axis X) causes movement of the air control surfaces between a first position (closed) and a second position (uncovered)(relative motion disclosed in Paragraphs [0027]-[0029])(see discussion below).  

Naka et al. teaches the backpack blower apparatus as claimed, however, Naka et al. discloses that the rotation of the outer tubular member 34 about the longitudinal axis causes a relative motion between the outer tubular member and the inner tubular member 31 allowing the shutter mechanism to change between a first and second position therefore providing an adjustable nozzle arrangement as claimed.  Specifically Naka et al. discloses “the outer tubular member 34 is turned with respect to the inner tubular member 31 by 40 degrees from the position where the shutter mechanisms 35 close the apertures 32 totally (first position) to the position where the shutter mechanisms 35 uncover the apertures 32 as shown in FIGS. 3a, 3b and 4b. As the outer tubular member 34 is turned with respect to the inner tubular member 31, each of the shutter mechanisms 35 is shifted circumferentially apart from the corresponding aperture 32 to uncover the aperture 32 (second position)” 

Regarding Claim 6, Naka et al. teaches:
6. The blower of claim 1, wherein rotation of the nozzle adjustment tube (outer tubular member 34) about the longitudinal axis (axis X) causes movement of the nozzle adjustment tube along the longitudinal axis (axially slidable, Paragraph [0036]).  

Regarding Claim 7, Naka et al. teaches:
7. The blower of claim 1, wherein the plurality of air control surfaces (apertures 32 and adjacent surfaces, Figure 2a) are disposed in an annular array about the longitudinal axis (axis X)(Figure 3b).  

Regarding Claim 12, Naka et al. teaches:
12. The blower of claim 1, wherein each of the plurality of air control surfaces is formed from a thermoplastic polymer.  

Naka et al. teaches the backpack blower apparatus as claimed discloses substantially all the limitations of the claim(s) except for disclosing the material used for the inner tubular member 31.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the part from a thermoplastic polymer with the motivation to reduce weight and cost, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Allowable Subject Matter
Claims 2-5 and 8-11 are objected to as being dependent upon a rejected base claim but it would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding Claims 13-20, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims.  Specifically, the prior art does not at the least teach the movement of raised cam surfaces relative to exterior raised cam surfaces between a first position and second position as claimed.  For the foregoing reasons, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims with the amendments above.  

Response to Arguments
Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed March 4, 2021, with respect to the 35 U.S.C. 103 rejection(s) of Claims 1, 6, 7, and 12 under Naka et al. US 2015/0366424 have been fully considered and are not persuasive.  Therefore the rejections stand.

Responses to the Applicant’s specific arguments follow.

The Applicant argues:  “As stated, independent claim 1 is currently rejected as allegedly obvious in view of Naka. Specifically, the Office Action, characterizes reference number 32 of Naka as an adjustable air control surface, and states that Naka discloses the requirement of claim 1 that rotation of a nozzle adjustment tube about a longitudinal axis causes movement of the air control surfaces between a first position and a second position. Applicant respectfully traverses this allegation, and respectfully submits that Naka neither discloses adjustable air control surfaces or the above- stated rotational limitation as required by independent claim 1. 
Naka discloses an outer tubular member 34 which surrounds an inner tubular member 31. Apertures 32 (alleged to be adjustable air control surfaces) are defined in the inner tubular member 31. Outer tubular member 34 includes a shutter mechanism 35. Critically, to change the airflow, there is no movement of inner tubular member 31 or apertures 32. Rather, only outer tubular member 34 is moved, such that shutter mechanism 35 fully blocks, partially blocks, or does not block apertures 32. A comparison of Figures 2a and 3a, and a comparison of Figures 2b5 and 3b, of Naka is illustrative of this concept. These figures are shown below. 
As stated, independent claim 1 requires that rotation of the nozzle adjustment tube about a longitudinal axis causes movement of the air control surfaces between a first position and a second position. In Naka, there is only movement of an outer tubular member 34, and this movement does not cause movement of any air control surfaces of a variable nozzle as required by independent claim 1. 
Notably, after stating that Naka discloses these limitations of independent claim 1, the Office Action confusingly appears to admit the different features and operation of Naka, stating as follows: 
Naka et al. teaches the backpack blower apparatus as claimed, however, Naka et al. discloses that the rotation of the outer tubular member 34 about the longitudinal axis causes a relative motion between the outer tubular member and the inner tubular member 31 allowing the shutter mechanism to change between a first and second position therefore providing an adjustable nozzle arrangement. 
In response, Applicant notes that to establish a prima facie case of obviousness, the prior art references when combined must teach or suggest all claim limitations. In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991). In this case, Naka discloses neither adjustable air control surfaces or the requirement of claim 1 that rotation of a nozzle adjustment tube about a longitudinal axis causes movement of the air control surfaces between a first position and a second position. A prima facie case of obviousness has thus not been established. 
Accordingly, Applicant respectfully submits that independent claim 1 patentably defines over the cited reference for at least the reason that the cited reference does not disclose or suggest each and every limitation of independent claim 1. Withdrawal of the present rejection and allowance of independent claim 1 is thus respectfully requested.”

The Examiner respectfully disagrees.  As described in Paragraph [0028], Naka discloses the rotation of outer tubular member (34) relative to the inner tubular member (31) to change/move the air control surfaces (32 and adjacent surfaces) between a first position (closed) and a second position (open).  Therefore, as broadly interpreted, the claimed movement is a change between a first air control surface position (closed nozzle position) and a second air control surface position (uncovered nozzle position) as a result of rotation of the nozzle adjustment tube (outer tubular member 34) about the longitudinal axis (axis of tube, Figure 2a).  As interpreted, there is no requirement for the air control surfaces to physically move since the movement occurs between first position and second position.
In addition, it would have been feasible for the Examiner to have rejected Claim 1 using an alternative interpretation of the Naka disclosure where the claimed variable nozzle is the shutter mechanism 35 assembly comprising the adjustable air control surfaces of structures forming apertures 32 and shutter plate 35b.  Therefore, the outer tubular member will partially surround the shutter mechanism and its rotation will move air control surfaces 35b between a closed first position and an uncovered second position as claimed. 
Therefore, in both interpretations, the claim language is taught by the Naka reference. 
 
The Applicant argues:  “For at least the reasons independent claim 1 is allowable, all claims depending therefrom (including specifically dependent claims 6, 7, and 12) are similarly allowable.” 

The Examiner respectfully disagrees.  This argument is moot since the Claim 1 remains rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC CARLSON/Primary Examiner, Art Unit 3723